DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Pat. 10/346,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.  The claims of the patent contain every element of the claims of the instant application, and as such, anticipate the claims of the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Pub. 2012/0047219, hereinafter “Feng”) in view of Barrington et al. (US Pub. 2014/0236916, hereinafter “Barrington”).
Regarding claim 16, Feng discloses a system, comprising: a memory and a processor communicatively coupled to the memory, the processor configured to: 
assign identification numbers for posts stored in a first database, associate the identification numbers with metadata stored in a second database (¶ [0025], extracting user id, products etc. with associated entities);
 receive a request for posts that meet search criteria for media sources and filter criteria 
 retrieve, from the first database, identification numbers of posts that meet the search criteria (¶ [0022]); 
receive, from the second database, metadata that are associated with the identification numbers of the posts that meet the search criteria and that meet the filter criteria (¶ [0021]); and 
provide, in response to the request, posts that meet the search criteria and the filter criteria (¶ [0021]).
But Feng does not discloses “metadata” and criteria, the metadata having corresponding identification numbers; however, Barrington discloses metadata and criteria, the metadata having corresponding identification numbers (¶ [0009], a metadata storage may be used to house a repository of known social media content metadata such as usernames, social media identifiers used to categorize and qualify posted content, keywords or other metadata).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disclosure of Barrington into Feng to better provide a geographical location when identifying from social images.
Regarding claim 25, Feng discloses a method, comprising: assigning, by a processor, identification numbers for posts stored in a first database, associating, by the processor, the identification numbers with metadata stored in a second database (¶ [0025], extracting user id, products etc. with associated entities); 
receiving, by the processor, a request for posts that meet search criteria for media sources and filter criteria that specify a subset of the metadata (¶¶ [0015]-[0016]); 
retrieving, by the processor and from the first database, identification numbers of posts that meet the search criteria (¶ [0022]); 

providing, by the processor and in response to the request, posts that meet the search criteria and the filter criteria (¶ [0021]).
But Feng does not discloses “metadata” and criteria, the metadata having corresponding identification numbers; however, Barrington discloses metadata and criteria, the metadata having corresponding identification numbers (¶ [0009], a metadata storage may be used to house a repository of known social media content metadata such as usernames, social media identifiers used to categorize and qualify posted content, keywords or other metadata).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disclosure of Barrington into Feng to better provide a geographical location when identifying from social images.

Regarding claim 35, Feng discloses a non-transitory computer-readable medium storing computer code, the computer code including instructions to cause the processor to: assign identification numbers for posts stored in a first database, associate the identification numbers with metadata stored in a second database  (¶ [0025], extracting user id, products etc. with associated entities); 
receive a request for posts that meet search criteria for media sources and filter criteria that specify a subset of the metadata (¶¶ [0015]-[0016]); 
retrieve, from the first database, identification numbers of posts that meet the search criteria (¶ [0022]); 

 provide, in response to the request, posts that meet the search criteria and the filter criteria (¶ [0021]).
But Feng does not discloses “metadata” and criteria, the metadata having corresponding identification numbers; however, Barrington discloses metadata and criteria, the metadata having corresponding identification numbers (¶ [0009], a metadata storage may be used to house a repository of known social media content metadata such as usernames, social media identifiers used to categorize and qualify posted content, keywords or other metadata).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disclosure of Barrington into Feng to better provide a geographical location when identifying from social images.

Regarding claim 17, Feng in view of Barrington discloses the system of claim 16, wherein the processor is further configured to obtain, for the first database, the posts from a social media source (¶¶ [0015]-[0016], posts from Twitter).

Regarding claim 18, Feng in view of Barrington discloses the system of claim 16, wherein the processor is further configured to obtain, for the second database, the metadata from a social media source (¶¶ [0015]-[0016], metadata/posts from Twitter).

Regarding claim 19, Feng in view of Barrington discloses the system of claim 16, wherein the processor is further configured to associate the metadata with the posts (¶¶ [0015]-

Regarding claim 20, Feng in view of Barrington discloses the system of claim 16, wherein the processor is further configured to deserialize the metadata (¶¶ [0021]-[0022], extracting/parsing from posts).

Regarding claim 21, Feng in view of Barrington discloses the system of claim 16, wherein the second database is separate from the first database (¶¶ [0015]-[0016], metadata/posts from Facebook are different from Twitter).

Regarding claim 22, Feng in view of Barrington discloses the system of claim 16, wherein the system further comprises at least one of the first database or the second database.

Regarding claim 23, Feng in view of Barrington discloses the system of claim 16, wherein the processor is configured to receive the request for the posts that meet the search criteria and the filter criteria by producing a user interface configured to allow a user to view types of the metadata and to select the subset of the metadata  (¶¶ [0015]-[0016]).

Regarding claim 24, Feng in view of Barrington discloses the system of claim 16, wherein the system comprises a multi-tenant system (¶¶ [0015]-[0016], metadata/posts from Facebook are from a multi-tenant system).

Regarding claim 26, Feng in view of Barrington discloses the method of claim 25, further 

Regarding claim 27, Feng in view of Barrington discloses the method of claim 26, wherein the obtaining the posts comprises crawling a web network to obtain the posts (¶¶ [0015]-[0016], metadata/posts from Twitter).

Regarding claim 28, Feng in view of Barrington discloses the method of claim 25, further comprising obtaining, for the second database, the metadata from a social media source (¶¶ [0015]-[0016], posts from Facebook).

Regarding claim 29, Feng in view of Barrington discloses the method of claim 28, wherein the obtaining the metadata comprises crawling a web network to obtain the posts (¶ [0021]).

Regarding claim 30, Feng in view of Barrington discloses the method of claim 25, further comprising deserializing the metadata (¶¶ [0021]-[0022], extracting/parsing from posts).

Regarding claim 31, Feng in view of Barrington discloses the method of claim 25, wherein the metadata comprise at least one of information about entities that produced the posts, times of production of the posts, languages of the posts, or uniform resource locators associated with the posts  (¶¶ [0015]-[0016], url).



Regarding claim 33, Feng in view of Barrington discloses the method of claim 25, further comprising receiving, by processor and from a client device, information about an entity that produced the request, wherein the providing the posts that meet the search criteria and the filter criteria comprises providing, based on the information about the entity that produced the request, the posts that meet the search criteria and the filter criteria (Barrington, ¶ [0009], a filter for matching search criteria).

Regarding claim 34, Feng in view of Barrington discloses the method of claim 33, wherein: the retrieving the identification numbers of the posts that meet the search criteria comprises retrieving, based on the information about the entity that produced the request, the identification numbers of the posts that meet the search criteria (Barrington, ¶ [0009], a filter for matching search criteria); and
the receiving the metadata that are associated with the identification numbers of posts that meet the search criteria and that meet the filter criteria comprises receiving, based on the information about the entity that produced the request, the metadata that are associated with the identification numbers of posts that meet the search criteria and that meet the filter criteria (Barrington, ¶ [0009], a filter for matching search criteria).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154